


110 HR 3378 IH: College Affordability for Working

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3378
		IN THE HOUSE OF REPRESENTATIVES
		
			August 3, 2007
			Mr. Baird introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To establish a demonstration loan program for
		  nontraditional students.
	
	
		1.Short titleThis Act may be cited as the
			 College Affordability for Working
			 Students Act.
		2.FindingsThe Congress finds the following:
			(1)Approximately
			 2,660,000 students attend institutions on a less than half-time basis.
			(2)The average age of
			 college students has risen and enrollment among older students is rising faster
			 than among those in their late teens.
			(3)Less than
			 half-time enrollment allows students to balance the demands of school, work,
			 and family.
			(4)Only approximately
			 30 percent of American workers today have a college degree, but more Americans
			 are recognizing how important it is to earn a degree or acquire new skills.
			(5)Job security and
			 success in a global economy requires training and education beyond high school.
			(6)Students who
			 attend school less than half-time are not eligible for Federal subsidized
			 student loans, the largest source of Federal student financial aid.
			(7)A
			 range of financial options exist for less than half-time students, yet these
			 options are limited and poorly utilized.
			3.Demonstration
			 loan program authorizedPart G
			 of title IV of the Higher Education Act of 1965 is amended by inserting after
			 section 486 (20 U.S.C. 1093) the following new section:
			
				496A.Demonstration
				loan program authorized
					(a)Program
				authorityFrom the amounts made available by
				subsection (g), the Secretary is
				authorized to carry out a program of providing guaranteed and direct loans to
				less-than-half-time students for not more than 6 terms, semesters, or
				substantially equivalent periods of enrollment over the duration of the
				students' course of study in accordance with the requirements of this section.
				Except as otherwise provided in this section—
						(1)all terms and conditions for Federal
				Stafford loans established under section 428 shall apply to guaranteed loans
				made pursuant to this section; and
						(2)all terms and conditions for Federal Direct
				Stafford loans established under part D shall apply to direct loans made
				pursuant to this section.
						(b)Participation
				agreements
						(1)AgreementsThe Secretary shall enter into
				participation agreements under this section with any eligible institution or
				eligible lender (as such terms are defined in section 435) that submits to the
				Secretary a request for participation and that the Secretary selects for
				participation in the guaranteed loan or direct loan program (or both) under
				this section. The Secretary may enter into such agreements with consortia of
				such institutions or lenders, or consortia of both institutions and
				lenders.
						(2)Selection for
				participationThe Secretary
				is authorized to select for participation in the program not more than an
				aggregate of 100 institutions of higher education or consortia of institutions
				of higher education.
						(3)Terms and
				conditions of agreementsSuch agreements shall contain such terms
				and conditions as the Secretary shall require and shall—
							(A)in the case of
				agreements with eligible institutions, provide that the institution
				will—
								(i)identify eligible
				part-time students who seek student financial assistance at such institution;
				and
								(ii)determine the
				amount of eligible education expenses of such students; and
								(B)in the case of
				agreements with both eligible institutions and eligible lenders—
								(i)provide assurances
				that the lender or the institution (as applicable) will comply with
				requirements established by the Secretary relating to student loan information
				with respect to loans made under this section;
								(ii)provide that the
				lender or the institution (as applicable) accepts responsibility and financial
				liability stemming from its failure to perform its functions pursuant to the
				agreement; and
								(iii)include such
				other provisions as the Secretary determines are necessary to protect the
				interests of the United States and to promote the purposes of this
				section.
								(4)Withdrawal and
				termination proceduresThe Secretary shall establish procedures
				by which institutions or lenders may withdraw or be terminated from the program
				under this section.
						(c)Special loan
				terms and conditionsA loan under this section—
						(1)shall be repaid in
				accordance with a repayment plan selected by the borrower commencing 6 months
				after the date the borrower ceases to be enrolled;
						(2)be subject to
				deferral of repayment during any period of enrollment in which the borrower is
				enrolled as student, even if less-than-half-time; and
						(3)during any such
				deferment—
							(A)shall not be
				subject to periodic installments of principal; and
							(B)interest—
								(i)in
				the case of a loan made by an eligible lender, shall be paid by the Secretary;
				and
								(ii)in the case of a
				loan made by the Secretary, shall not accrue.
								(d)WaiversThe Secretary is authorized to waive, for
				any institution of higher education participating in the program under this
				section, the requirements of section 472 that relate to limiting the definition
				of the cost of attendance for less-than-half-time students, especially
				paragraphs (2) and (4) of such section, with the goal of allowing the
				institution to use the same definition of the cost of attendance for less than
				half-time students as is used for students attending at least half-time.
					(e)Evaluations and
				Reports
						(1)EvaluationsThe
				Secretary shall evaluate the demonstration program authorized under this
				section on an annual basis. Such evaluations shall review—
							(A)the extent to
				which each institution and lender participating in the demonstration program
				has met the requirements of the participation agreement, including program
				quality assurance;
							(B)the number of
				students participating in the demonstration program, including the progress of
				participating students towards recognized certificates or degrees and the
				extent to which persistence or completion increased or decreased for students
				in the demonstration program;
							(C)the extent to
				which persistence or completion increased or decreased for students in the
				demonstration program as compared to a comparable group of students;
							(D)the willingness of lenders to participate
				and obstacles that discourage participation by lenders; and
							(E)the effect that limitations on the number
				of terms that a less-than-half-time student may receive these loans has on
				their course of study.
							(2)ReportsNot
				later than 42 months after the initiation of the program authorized under this
				section, the Secretary shall report to the Committee on Health, Education,
				Labor, and Pensions of the Senate and the Committee on Education and Labor of
				the House of Representatives with respect to—
							(A)the evaluations of
				the demonstration program authorized under this section; and
							(B)any proposed
				statutory changes designed to enhance persistence and completion for students.
							(f)OversightIn
				conducting the demonstration program authorized under this section, the
				Secretary shall, on a continuing basis—
						(1)ensure the
				compliance of institutions and lenders participating in the demonstration
				program with the requirements of this title (other than the sections and
				regulations that are waived under this section); and
						(2)provide technical
				assistance.
						(g)AppropriationThere
				shall be available to the Secretary to carry out this section, from funds not
				otherwise appropriated, such sums as may be necessary for fiscal year 2008 and
				each of the 4 succeeding fiscal
				years.
					.
		
